DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 17-22, there are two occurrences of “a radially outer end of the filler”.  It is unclear how there are two radially outer ends of the filler as literally interpreted.  Change the second occurrence (i.e. claim 1, lines 21-22) to --the radially outer end of the filler-- to overcome this rejection.
The remaining claims are rejected because they are dependent claims of a rejected claim applied above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-20, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (US 5,526,863) in view of Nakajima (US 2020/0247193) and Destraves (WO 2016/193457).
US 2018/0174015 is an English language equivalent to Destraves and relied as a English translation. 

Regarding claim 15 and 17-18, FIG. 1 of Hodges teaches a tire comprising a crown 80, sidewalls, and beads; one of ordinary skill in the art would readily understand FIG. 1 is illustrating ½ of a cross section of a tire.  See annotated FIG. 4 of Hodges below. 

    PNG
    media_image1.png
    859
    608
    media_image1.png
    Greyscale

Hodges is silent to a communication module comprising a radio frequency transponder with an electronic chip and a helical radiating antenna.  
However, Nakajima teaches an electronic component embedded in a pneumatic tire and particularly prefers a RFID since it can store and read a large capacity of tire information; such as, manufacturing information, management information, customer information, and also tire data; such as, pressure and temperature ([0072]).  FIG. 2 illustrates a RFID 34 provided between a carcass structure and an axially inner surface of a bead reinforcing layer 23.  Nakajima discloses the specific embedding position is not particularly limited as far as reliable information communication is possible and the electronic component is not easily damaged by the deformations of the tire.  A position outer side of the end of carcass in the tire radial direction where the height from the bottom of bead core (L in FIG. 1) is 20 to 80% with respect to the distance from the position of the maximum tire width to the bottom of the bead core in the equatorial direction (H in FIG. 1) in the tire cross-sectional view is preferred ([0073]).  And, Destraves teaches a RFID used in tires wherein the RFID comprises an electronic chip and helical radiating antenna (FIG. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Hodges with a communication module comprising a radiofrequency transponder with an electronic chip and a helical radiating antenna and the communication module being positioned at an interface between the second carcass ply and the additional filler because Hodges teaches a pneumatic tire comprising a carcass structure including a first carcass ply and a second carcass ply wherein the second carcass ply is axially outside the first carcass ply and adjacent to an additional filler (see annotated figure above), Nakajima embeds a RFID in a tire for the benefits of storing tire information and tire data and provides the RFID between a carcass structure and a bead reinforcing layer 23 (an additional filler) of the tire (FIG. 2A), Destraves teaches a RFID used in tires comprising an electronic chip and helical radiating antenna (FIG. 4), and providing a known RFID used in tires would reasonably yield predictable results.  
As to the location of the RFID, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Hodges with the communication module positioned radially substantially at a level of the end of the filler (claim 15), positioned radially at a distance less than 30 mm from the radially outer end of the filler (claim 17), positioned at a distance less than 10 mm from the radially outer end of the filler (claim 18) since Hodges illustrates a cross-sectional view of a half portion of a pneumatic tire wherein a radially outer end of the filler is less than a radial position of the maximum width position of the tire and Nakajima teaches a suitable radial location of a RFID in a tire is at a position radially outside a turn up end of a carcass and satisfying L = 20-80% H (FIG. 1 and [0073]), wherein L is the radial height from the bottom of bead core to the RFID and H is the radial height from the bottom of the bead core to the maximum width position of the tire.
Regarding claims 19-20, the tire of Hodges in view of Nakajima and Destraves would satisfy claims 19-20 because Destraves teaches a RFID encapsulated by two sheets of electrically insulating rubber mass (abstract, FIG. 5). 
Regarding claim 23, the tire of Hodges in view of Nakajima and Destraves would satisfy claim 23 because Hodges teaches 225/75R16 (col. 8, line 4) which includes a radial carcass and Nakajima teaches an antenna portion of a RFID may extend in an orthogonal direction of a cord of a carcass ([0074]).  The circumferential direction of the tire is orthogonal to a radial carcass.
Regarding claims 24-28, the tire of Hodges in view of Nakajima and Destraves would satisfy claims 24-28 because Destraves teaches the claimed RFID structural features ( [0011], [0013], [0019], FIGs. 2-4 and its descriptions). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (US 5,526,863) in view of Nakajima (US 2020/0247193) and Destraves (WO 2016/193457), as applied to claim 15, and further in view of Adamson (US 2008/0289736).
Regarding claims 21-22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Hodges in view of Nakajima and Destraves having a tensile elastic modulus of the encapsulating rubber mass lower than or equal to a tensile elastic modulus of adjacent rubber compounds (claim 21) and a relative dielectric constant of the encapsulating rubber mass being lower than a relative dielectric constant of adjacent rubber compounds (claim 22) since Adamson et al. teaches a tire including an electronic member encapsulated by a coating rubber wherein the extension modulus of the coating rubber is similar to the extension modulus of at least one of the rubbers adjacent to the electronic member wherein the term “similar” means the difference between the moduli is less than 10% for mechanical endurance and the relative dielectric constant of the coating rubber is less than the relative dielectric constant of at least one of the rubbers adjacent to the electronic member for good transmission of data ([0027]-[0034]). 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/13/2022